Opinion issued December 20, 2016.




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-15-00980-CR
                            ———————————
                           DARION AMOS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Case No. 1408362


                        MEMORANDUM OPINION

      Appellant Darion Amos pleaded guilty to aggravated robbery of an individual

over sixty-five years of age or disabled,1 and the trial court assessed his punishment


1
      See TEX. PENAL CODE ANN. § 29.03 (West Supp. 2016).
at sixteen years’ confinement in the Texas Department of Criminal Justice. In one

issue, appellant argues that his sentence is grossly disproportionate to the offense

committed and, therefore, it violates the Eighth Amendment of the United States

Constitution. See U.S. CONST. amend. VIII.

      The Eighth Amendment prohibits cruel and unusual punishment, including

“extreme sentences that are ‘grossly disproportionate’ to the crime” committed.

Graham v. Florida, 560 U.S. 48, 59–60, 130 S. Ct. 2011, 2021 (2010) (citation

omitted). But, the right to be free from cruel and unusual punishment is waivable,

and thus, claims of a disproportionate sentence must be preserved for appellate

review. TEX. R. APP. P. 33.1(a); Noland v. State, 264 S.W.3d 144, 151 (Tex. App.—

Houston [1st Dist.] 2007, pet. ref’d). To preserve a complaint for appellate review,

the record must show that the complaint was made to the trial court by a timely

request, objection or motion, stating the specific grounds for the ruling desired. See

TEX. R. APP. P. 33.1(a)(1). The record does not demonstrate that appellant asserted

his grossly disproportionate sentence claim to the trial court during his sentencing

hearing, in a post-trial motion, or at any other time. Therefore, we hold that error

was not preserved. TEX. R. APP. P. 33.1(a); Noland, 264 S.W.3d at 151.

      We overrule appellant’s sole issue.




                                          2
                                   Conclusion

      We affirm the trial court’s judgment.




                                               Russell Lloyd
                                               Justice


Panel consists of Justices Bland, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3